Per Curiam.
We are not satisfied on the present record with the finding of the referee that the improvement on the property is inadequate. It seems to us that a little more familiarity on the part of the experts with property in the neighborhood and the ordinary rules which are followed in a proceeding of this kind might be of better aid to the court in the fixation of value.
The order confirming the 1934 final real estate assessment, and dismissing the writ of certiorari, should be reversed, with twenty dollars costs and disbursements to the appellants to abide the event, and the matter remitted to Special Term for a new hearing.
Present — Martin, P. J., Glennon, Untermyer, Dore and Callahan, JJ.
Order unanimously reversed, with twenty dollars costs and disbursements to the appellants to abide the event, and the matter remitted to Special Term for a new hearing.